Title: From John Quincy Adams to Charles Francis Adams, 10 November 1822
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Charles.
					Washington 10. Novr. 1822
				
				I have received your Letter of the 2d. instt and trusting entirely to the faithfulness of the account which you give in it, of your own conduct, am prepared as I have before promised you to make every allowance for the interruption of your studies occasioned by your infirm state of health—Hoping that it is now permanently recovered, I flatter myself you will make henceforth the proper use of your time, and if not withstanding your exertions you should still continue to rank in the gradation of your Class, as low as you apprehend, I will endeavour to find consolation in the belief, that you are nevertheless acquiring knowledge, which will lay the foundation of future usefulness to your Country, and to the World. So long as you can bring with you a testimonial of virtuous conduct, whatever may befall, you shall have a welcome to the bosom of your affectionate father
				
					John Quincy Adams.
				
				
			